1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JACK ROBERT SMITH,                          Case No. EDCV 19-407-JFW (KK)
11                              Plaintiff,
12                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    EDDY PARK,                                  UNITED STATES MAGISTRATE
                                                  JUDGE
14                              Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action with prejudice and without leave to amend.
23
24   Dated: August 8, 2019
25
                                             HONORABLE JOHN F. WALTER
26                                           United States District Judge
27
28
